Title: From Thomas Jefferson to Père Chauvier, 27 December 1788
From: Jefferson, Thomas
To: Chauvier, Père



Sir
Paris Dec. 27. 1788.

I will now, according to your kind permission, take the liberty of troubling you with the details relative to the American captives now at Algiers. They were taken on board two vessels, to wit, the Maria schooner, Isaac Stephens master, bound from Boston to Cadiz, taken July 24. 1785. and the Dolphin, Richard Obrian master, bound from Portugal to Philadelphia, taken July 30. 1785. There were twenty one persons at the time of the capture. No compleat list of their names can now be obtained. A petition, dated Algiers July 28, 17[85] is signed with the following names.



James L. Cathcart



George Smith



Thomas Billings



James Harnet


   5
  of the Maria, Isaac Stephens master.



William Patterson



Peleg Lorain



Philip Sloan



John Robertson



James Hull



Charles Colvill




Edward O’Riley


   8
  of the Dolphin, Richard Obrian master.


  13.
 
 

There were others there at the same time, who not having signed this paper, their names are not known: it is only known that of the 21. originally taken, 6. were dead and 15 living on the 22d. of September 1788. Either of their captains can give a list of them which may be depended on: but especially Capt. Obrian who has principally corresponded with me on behalf of these captives. They all belong to the state, or regency. The Captains have sometimes been with the Spanish consul, sometimes with the English consul. Captain Obrian was, in Sep. 1788. with Monsieur Faure, watchm[aker] to the Dey. My present prayer to you, Sir, is that you will find means to have these unfortunate men subsisted as comfortably as their condition will admit. You were so thoughtful as to suggest that it would not be prudent to supply them so lib[er]ally as to let it be suspected by the captors that our government interests itself for them. I leave this entirely to your discretion, and will replace at a moment’s warning whatever you may be so good as to have furnished for their subsistence and cloathing. I cannot conclude my letter, Sir, without expressing with what sincere pleasure I have observed the truly fraternal spirit with which you have undertaken to aid us in the relief of these our unfortunate brethren. A conduct so conformable with the genuine character of that religion, whose basis is charity and benevolence, proves that it’s concerns could not have been deposited in more worthy hands, and is a title the more to those sentiments of gratitude, veneration, and esteem with which I have the honour to be, Sir, your most obedient and most humble servant.
